 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDEARL FRUIT COMPANYandUNITEDFRESH FRUIT ANDVEGETABLE WORKERS, LOCAL INDUSTRIAL UNION NO.78, CIO, Petitioner.Case No. 20-RC-1874.November 16, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election1issued bythe Board on October 24, 1954, anelectionby secret ballot wasconducted on July 28,1953, among the employees at the Em-ployer'spear packing shed in Walnut Grove, California, in theunit found appropriate in the Decision.At the conclusion of theelection,the Regional Director furnished the parties with atally of ballots,which showed that of approximately 86 eligiblevoters, 39 cast ballots for, and 45 cast ballots against, thePetitioner and that 1 ballot was void.On August 3, 1953, the Petitioner filed timely objections toconduct affecting the results of the election,alleging (a) thatthe Employer'sobserver at the election was a supervisor asdefined intheAct, andtherefore disqualified from acting insuch capacity; (b) that the Employer transported three formeremployees to the plant to vote; and(c) that the Employer mis-represented the payroll list to the Petitioner and caused per-sons other than shed employees to enter the plant for thepurpose of voting.In accordance with the Board's Rules and Regulations, theRegional Director conducted an investigation,and on September3,1953, issued and duly served upon the parties his report onobjections.In this report,the Regional Director found that theEmployer's observer at the election, a receiver-checker, wasa supervisor as defined in the Act, and, therefore, concludedthat objection(a) raised material and substantial issues withrespect to the election,and recommended that the Board sustainthe objection and set aside the election.In view of this conclu-sion, the Regional Director found it unnecessary to considerobjections (b) and (c). On September 11, 1953, the Employerfiled timely exceptions to the Regional Director's report and tohis recommendation that the election be set aside.With respect to objections (b) and (c), the Petitioner chal-lenged no voters as being ineligible.Its belated objections onthis score are in the nature of post-election challenges and willnot be entertained.2With respect to objection(a), the Petitioner objected imme-diately before the election to the use of the receiver-checkeras the Employer's observer on the ground that he was a super-visor.The Employer denied that the receiver-checker was asupervisor and declined to withdraw him as its observer. ThePetitioner thereupon withdrew its objection.The Board's agent,INotreported in the printed volumes of Board decisions.2 CalcorCorporation,106 NLRB 539.107 NLRB No. 1 INTERNATIONAL METAL PRODUCTS COMPANY65who was charged with the proper conduct of the election,acquiesced,and did not pursue the matter further.On the basisof the present record we are not able to determine the statusof the receiver-checker and his eligibility to serve as anobserver in a Board-conducted election.The Employer'spacking season,moreover, is too short to make an adequateinvestigation and determination of the issue,and to conductanother election. Accordingly, under all the circumstances,the Board concludes it would not effectuate the policies of theAct toset this election aside. 3Because no labor organization won the election,we shalltherefore issue a certification of results of election to thateffect. This action, however,iswithout prejudice to the Peti-tioner to file a new petition for representation and certificationof representatives prior to the time when the 1954 packingseason opens.4[The Board certified that a majority of the valid ballots wasnot cast for United Fresh Fruit and Vegetable Workers, LocalIndustrial Union No. 78,CIO, and that this labor organization istherefore not the exclusive representative of the employees ofthe Employerin the unit heretofore found appropriate.]Member Murdock took no part in the consideration of theabove Supplemental Decision and Certification of Results ofElection.SChairman Farmer would overrule this objection on the ground that the Union waived itsright to object by withdrawing its objection prior to the election.4We consider that the 39 ballots cast for the Petitioner in the recent election constitute asufficient showing of interest among employees in the appropriate unit to support the enter-tainment of a new petition.ADAM D. GOETTL AND GUST GOETTL, d/b/a INTERNA-TIONAL METAL PRODUCTS COMPANY' and UNITEDSTEELWORKERS OF AMERICA,CIO,Petitioner.CaseNo. 21-RC-3187.November 16, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed,a hearing was held before FloydC. Brewer, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The Employeris engagedin commerce within the mean-ing of the National Labor Relations Act.2.The labor organizations involved claim to representcertain employees of the Employer.1The Employer's name appears as amended at the hearing.107 NLRB No. 23.